GOLDTHWAITE, J.
A very brief examination of the statute under which the prosecution was had, will suffice to show the entire correctness of the Circuit Court, in refusing the charge requested, as well as in giving the one on which the case was decided.
The statute declares, that if any person or persons, on pur*498pose and of malice aforethought, shall unlawfully cut or bite off the ear or ears; or cut out or disable the tongue; put out an eye while fighting or otherwise; slit the nose or lip; cut or bite off the nose or. lip; .or cut off.or disable any limb or member, of any person whatsoever, such person shall be deemed guilty of mayhe.m. Aik. Big. 102, § 5.
This enactment is so clear and precise as to carry its own commentary with.it. , The act from which injury ensues, must be intended or purposely done, as contradistinguished from an accident, and it must also be done with malice aforethought, by whigh a malicious design to, injure, is evidently meant. It is entirely immaterial, at what period of time this malicious design is formed; if it exist, and the injury is consummated, the offender is clearly within the' letter, as well the spirit of the law. . . _ . .
. The charge of the Court is,entirely, conformable to this view, and the judgment is therefore affirmed.